Name: 78/873/EEC: Commission Decision of 9 October 1978 authorizing the Italian Republic not to apply Community treatment to yarn of discontinuous or waste synthetic fibres not put up for retail sale, falling within subheading ex 56.05 A of the Common Customs Tariff (NIMEXE codes 56.05-03, 05, 07, 09, 11, 13, 15, 19, 21, 23, 25, 28, 32, 34, 36, 38, 39, 42, 44, 45, 46, 47), originating in Romania and in free circulation in the other Member States
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1978-10-26

 nan